50 N.J. Super. 177 (1958)
141 A.2d 340
CAROL W. BENEDICT AND STEWART BENEDICT, JR., PLAINTIFFS-APPELLANTS,
v.
THE NEW YORK TRUST COMPANY, SUBSTITUTED TRUSTEE UNDER THE LAST WILL AND TESTAMENT OF CHARLES C. BURKE, DECEASED, ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 5, 1958.
Decided May 20, 1958.
Before Judges PRICE, HANEMAN and SCHETTINO.
Mr. Everett M. Scherer argued the cause for appellant (Messrs. Riker, Emery & Danzig, attorneys; Mr. Theodore McC. Marsh, of counsel).
Mr. Ira C. Moore, Jr., argued the cause for respondents (Messrs. Whiting, Moore & Phillips, attorneys).
PER CURIAM.
The judgment appealed is affirmed for the reasons expressed in the opinion which Judge Sullivan filed in the court below. 48 N.J. Super. 286 (Ch. Div. 1958).